Mahoning App. No. 06 MA 106. Reported at 137 Ohio St.3d 1425, 2013-Ohio-5285, 998 N.E.2d 1179. On motion for reconsideration. Motion denied. Upon appellant’s motion to consider holding this case for the decision in 2013-1591, State v. Quarterman, 9th Dist. Summit No. 26400, 2013-Ohio-3606; 2013-1281 and 2013-1703, State v. Barnette, 7th Dist. Mahoning No. 02 CA 065; and 2013-1550, State v. Evans, 9th Dist. Lorain No. 07CA009274. Motion denied.
Pfeifer, Lanzinger, and O’Neill, JJ., dissent and would grant the motion for reconsideration.